COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:     Miner Dederick Construction, LLP v. Gulf Chemical & Metallurgical
                         Corporation

Appellate case number:   01-11-00325-CV

Trial court case number: 0866374

Trial court:             215th District Court of Harris County

Appellant’s motion to correct judgment is dismissed as moot.

       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                    Acting individually    Acting for the Court


Date: April 11, 2013